315 F.2d 629
63-1 USTC  P 9409
Fred P. PURSELL and Helen Pursell, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14165.
United States Court of Appeals Third Circuit.
Argued March 8, 1963.Decided April 16, 1963.

Edwin M. Kosik, Scranton, Pa.  (L. E. Renard, Scranton, Pa., on the brief), for petitioners.
Michael A. Mulroney, Dept. of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before BIGGS, Chief Judge, and KALODNER and FORMAN, Circuit Judges.
PER CURIAM.


1
We have examined the record in this case and have weighed carefully the arguments of the parties.  We can perceive no error.  Consequently, the decision of the Tax Court will be affirmed on the careful opinion of Judge Drennen, 38 T.C. 263.